UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

VICTORINO MONTALVO, JR. ,
Plaintiff,

Vv. Case No: 6:18-cv-2212-Orl-18NPM

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Victorino Montalvo, Jr.’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his application for a
period of disability and disability insurance benefits. On January 29, 2020, the United States Magistrate Judge
issued a report and recommendation (the “Report and Recommendation”) recommending that the
Commissioner’s decision be affirmed. (Doc. 37 at 9.) After review of the Report and Recommendation (Doc.
37), and noting that no timely objections have been filed, it is hereby ORDERED and ADJUDGED as
follows:

1. United States Magistrate Judge Nicholas P. Mizell’s Report and Recommendation

(Doc. 37) is APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate
review.

2. The Commissioner’s final decision in this case is AFFIRMED pursuant to sentence four of 42
U.S.C. § 405(g).

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the case.

DONE and ORDERED in Orlando, Florida, this __, 3 day of March, 2020.

G. KENDALL SHARP )
SENIOR UNITED STATES DISTRICT JUDGE
Copies to: Counsel of Record
